By The Court.
This is a case which admits of no doubt. The Court of Common Pleas having full jurisdiction, gave judgment on the scire facias, on which judgment an executi°n was issued, the land sold, and a conveyance executed by the sheriff to George Latimer. The legal title was thus vested in him. If the judgment of the Court of Common Pleas was erroneous, it should have been reversed on a writ of error; but remaining in full force, this Court cannot now inquire into any errors which are alleged to exist. The judgment must, therefore, be affirmed.
Judgment affirmed.